           Case 1:21-cr-00172-NONE-SKO Document 4 Filed 07/27/21 Page 1 of 1


 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                      ) CASE NO. 1:21-CR-00172-NONE-SKO
 9   UNITED STATES OF AMERICA,                        )
                                                      )
10                                 Plaintiff,         ) UNSEALING ORDER
                  v.                                  )
11                                                    )
                                                      )
12   JOSEPH LUTES                                     )
                                                      )
13                                 Defendant.

14

15          Good cause due to the defendant’s pending initial appearance on the Indictment in the Northern

16 District of Indiana, it is hereby ordered that the Indictment, Arrest Warrant, and related court filings in

17 the above matter, be UNSEALED.

18
19 IT IS SO ORDERED.

20

21 DATED: 7/27/2021

22
                                                                  HON. SHEILA K. OBERTO
23                                                                UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
